20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 1 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 2 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 3 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 4 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 5 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 6 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 7 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 8 of 9
20-23177-rdd   Doc 59   Filed 06/17/21 Entered 06/17/21 22:59:51   Main Document
                                     Pg 9 of 9
